—Judgment, Supreme Court, New York County (James Yates, J.), rendered March 29, 2000, convicting defen*214dant, upon his pleas of guilty, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and bail jumping in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, 4V2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s motion to withdraw his pleas was properly denied after a suitable inquiry in which defendant received an adequate opportunity to be heard (see, People v Frederick, 45 NY2d 520). The record fails to support any of the grounds upon which defendant sought to withdraw his plea. Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.